Citation Nr: 1021598	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for lumbosacral strain.  In December 2008, the 
Board determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to 
service connection for lumbosacral strain and remanded it to 
the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its December 2008 Remand, the Board directed that:

1.  Make arrangements to obtain the 
Veteran's complete service medical 
records, including, but not limited to: 
all clinical records; hospitalization 
reports; and records of treatment from 
Camp Pendleton and the San Diego Naval 
Hospital dated from August 1961 to June 
1962.  

In March 2009, a request was made for inpatient clinical 
records from the San Diego Naval Hospital for the period from 
August 21, 1961, to December 31, 1961, and from Camp 
Pendleton for the period from April 1, 1962, to July 31, 
1962.  While noting that the AMC attempted to comply with the 
Board's Remand instructions, the United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  
Accordingly, the case is REMANDED for the following action:

1.  Again request that a search for 
records pertaining to the Veteran's 
treatment at the Camp Pendleton medical 
facility and the San Diego Naval Hospital 
for the period from August 1, 1961 to 
June 30, 1962.  All resulting 
documentation should be incorporated into 
the claims file.  If no records are 
identified, prepare a written statement 
so stating that fact for incorporation 
into the record.  

2.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for a chronic lumbar spine 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC. The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


